Citation Nr: 0701432	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
glaucoma.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Although the June 2004 rating decision and March 2005 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.


FINDINGS OF FACT

1.  By a decision dated in May 1977, the Board denied service 
connection for glaucoma.

2.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for glaucoma.

3.  By a June 1974 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for pes 
planus.  The veteran was notified of this decision but he did 
not enter an appeal.

4.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for pes planus.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim to establish service connection for glaucoma may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  New and material evidence has not been received and the 
claim to establish service connection for pes planus may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection for 
glaucoma was denied by the RO in a November 1976 rating 
decision.  The veteran appealed this determination and, by a 
May 1977 decision, the Board also denied service connection 
for glaucoma, confirming the RO's prior denial.  The Board's 
May 1977 decision, which subsumes the prior RO decision, is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1104.  Subsequent rating decisions by the RO 
continued the denial of service connection for glaucoma.

Similarly, in June 1974, the RO noted that pes planus was not 
aggravated in service and denied the veteran's claim for 
service connection for this disorder.  He did not perfect an 
appeal within the applicable time period.  Thus, the decision 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence of record at the time of the May 1977 Board decision 
consists of service medical records and private treatment 
reports.  The Board denied service connection based on the 
findings that the veteran's eye disorder did not become 
symptomatic until 1975 and, although some refractive error of 
the eyes was discovered and corrected in service, there was 
no indication of glaucoma at that time.  Accordingly, the 
Board concluded that glaucoma was not incurred in or 
aggravated by service.  

Similarly, the evidence of record at the time of the June 
1974 RO decision consisted of the veteran's service medical 
records.  The RO denied service connection based on the 
finding that aggravation of pes planus is not indicated as 
there is no record of this condition being aggravated during 
the veteran's military service.  

Evidence received since the May 1977 Board decision and June 
1974 rating decision by the RO consists of VA and private 
treatment records dated from 1975 to the present.  The Board 
finds that none of this evidence is new and material within 
the meaning of 38 C.F.R. § 3.156(a) because the claim still 
lacks competent evidence of a nexus between the veteran's 
current diagnosis and treatment for glaucoma and his period 
of active duty service.  Specifically, the VA and private 
treatment records refer to treatment for glaucoma from 1975 
to the present only and suggest no opinion as to the etiology 
of the veteran's glaucoma.

Similarly, with respect to his pes planus claim, the VA and 
private treatment records are silent with respect to 
complaints of or treatment for such impairment.  

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against these claims as they indicate that the 
veteran's glaucoma became symptomatic in September 1975, 
approximately one year and nine months after his separation 
from service, and his in service complaints of pes planus 
resolved with no recurrence to the present.  

It is important for the veteran to understand that even if 
these claims were reopened, the medical evidence, as a whole, 
provides evidence against these claims, indicating that 
glaucoma began over one year after service with no 
association to service and that pes planus was not aggravated 
by service. 

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claims for service 
connection for glaucoma and pes planus.  38 C.F.R. 
§ 3.156(a).  The claims are not reopened and the appeals are 
denied.  38 U.S.C.A. § 5108.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in April 2004 as well 
as information provided in the June 2004 rating decision and 
March 2005 statement of the case, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2005 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that the RO did issue a VCAA notice letter 
prior to the June 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120- 
121.  However, the Board is satisfied that the April 2004 
VCAA notice otherwise fully notified the veteran of the need 
to give VA any evidence pertaining to his claims.  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims 
pertains to whether new and material evidence has been 
submitted, no disability evaluation would be assigned.  
Additionally, since his claims are being denied, no effective 
date will be assigned.  Therefore there can be no possibility 
of any prejudice to the veteran.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board observes that the letter 
dated in April 2004 as well as information provided in the 
June 2004 rating decision and March 2005 statement of the 
case informed the veteran of what constitutes new and 
material evidence.  The veteran was informed that new 
evidence must be evidence that was submitted to VA for the 
first time, that was not cumulative or tended to reinforce a 
previously established point.  He was informed that material 
evidence must relate directly to substantiation of the claim.  
Therefore, there is no prejudice to the veteran under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of this notice is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records.  As there 
is no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for service connection, his 
claims were subsequently readjudicated in a statement of the 
case, and there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

As no new and material evidence has been received, the claims 
for service connection for glaucoma and pes planus are not 
reopened.  The appeal is denied as to both issues.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


